Citation Nr: 1738820	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-32 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

A.Lech, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2015, the Veteran and his spouse testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

The Board previously remanded this case in November 2015 and February 2017.


FINDING OF FACT

The Veteran's current low back disability did not manifest in service, or for many years thereafter, and is unrelated to active duty service.  Back arthritis did not manifest within the one-year presumptive period.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112 , 1113 (West 2014);     38 C.F.R. §§ 3.307, 3.309 (2016). 

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease such as arthritis is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. A . § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran in this case contends that his low back disability is due to his active duty service.  At the August 2015 hearing, he reported that while he did pull a muscle in his back in high school, it was an acute injury and he had no low back issues when he entered active service.  The Veteran's spouse testified that he never had back pain before active service, started having back pain in active service while working as a power plant mechanic, and that he continued to have low back pain after his service (was unable to pick up their children or walk very far at times due to the pain).   

The Veteran's service treatment records (STRs) show that physical therapy was considered - this note was then crossed out.  In October 1998, he was seen again for low back pain, with no diagnosis or treatment.  In February 1999, the Veteran was seen for a possible back problem.  While the physician's handwriting is difficult or impossible to read in some sections, there was no history of back pain documented and the Veteran had a normal examination.  In March 1999, he was seen for mechanical back pain.       

A May 2002 VA foot examination showed that the Veteran's musculoskeletal system was normal, and no back problems or back complaints were noted.

The Veteran's private treatment records show that he was seen for low back pain in April 2004.  The physician noted that the Veteran stated that his low back pain started the week prior.  Private treatment records from January 2007 show that the Veteran had no musculoskeletal issues or complaints, and his musculoskeletal system was seen as unremarkable.   

The Veteran underwent a VA spine examination in May 2011.  The examiner noted that the Veteran was seen in active service for compliant of recurrent low back pain, and had a pulled back muscle in the 10th grade prior to service.  The Veteran reported that he had low back pain with radiation down the leg that came and went.  The examiner diagnosed very mild spondylolisthesis of L5 on S1 with question of bilateral spondylolysis of L5 and mild discogenic degenerative joint disease on L5-S1.  The examiner opined that the Veteran's chronic low back disorder was less likely as not permanently aggravated by his active service.  The examiner reasoned that the Veteran's pre-existing low back pain along and the in-service low back pain was mechanical and muscular.  The examiner further opined that the Veteran's current low back pain stemmed from him starting to work out eight years following active service, and working at a manual job which required him to do a lot of lifting.  The examiner also noted that the Veteran was seen for low back pain in 2009, which he stated was related to his job and working out, and not to his service.

The Veteran underwent a VA back examination in March 2016.  The examiner diagnosed the Veteran with lumbosacral strain - low back strain with spasm of back muscle with mild degenerative joint disease changes, based on X-rays.  The examiner noted that the Veteran had no diagnosis of a back disorder in active service.  The Veteran told the examiner that his back pain had a gradual onset in active service, on his lumbar spine and lumbar musculature on both sides.  The examiner stated that the first mention of a back issue was in January 2013, where the Veteran stated that he lost balance and fell backwards causing injury to his back, and experienced lower back pain secondary to that accident.  
  
During a March 1999 visit for "recurrent low back pain," the Veteran mentioned that he had a long history of back pain after weight lifting without a belt, stated that he was never evaluated for it, and that it occurred in 10th grade.  December 1999 treatment note mentioned no back issues.  The examiner noted that a March 2000 chronological record of medical care had "no" circled for "back injury."  The examiner noted that the Veteran checked "no" for "recurrent back pain or any back problems" on his May 2002 separation examination, and did not explain any back issues in the explanation section.  There was also nothing regarding any back problems in the provider comments.  

The examiner diagnosed the Veteran with L5 spondylolysis with grade 1 anterior spondylolisthesis of L5 on S1, and moderate disc space narrowing consistent with degenerative change at the L5/S1 level. The examiner opined that the Veteran's low back disorder was not related to his active service.  The examiner continued that there was only one back-related visit in March 1999 with no proof, no evidence, or documentation that this was an ongoing or chronic back problem; there were no other back conditions and/or back-related visits in the STRs (including on examinations in March 2000, May 2000, or December 1999); and that the Veteran's own handwriting twice in May 2002 and June 2001 denied any back conditions or back complaints.  The examiner also reported that there was nothing back-related in the Veteran's post-service treatment records - private records from 2007 to 2009 and VA treatment records from 2002 to 2007 were silent for back issues.  

In February 2017, the Board remanded the appeal for, in pertinent part, a new examination and opinion after finding that the March 2016 examiner had failed to sufficiently address the Veteran's lay statements regarding the onset and course of his back disorder.

A review of the Veteran's records took place in March 2017.  The examiner opined that the Veteran's low back disorder was not related to his active service.  The examiner noted that the Veteran was seen for low back complaints in August 1998, October 1998, February 1999, and March 1999 while in active service, but that no diagnoses were made.  The examiner added that there was no records regarding back issues until 2013, about 14/15 years after being seen for back pain in active service, and about 11 years after release from active duty.  The examiner added that the January 2013 visit was caused by a fall in which the Veteran injured his low back.   
   
Based on the above, the Board finds that a preponderance of the evidence is against the claim.  Indeed, STRs show four separate visits for back pain, but no diagnosis of a chronic back disorder, and a normal back was noted on the May 2002 separation examination. The Veteran did not report any recurrent back pain or back issues on the May 2002 separation examination.  Again, a normal spine was noted.

Moreover, post-service treatment records suggest a number of alternative causes of low back pain that are unrelated to service.  Namely, the records indicate that the Veteran reported that working out and working a job which required him to do heavy lifting has caused his back to hurt.  See May 2011 VA examination.  In addition, the Veteran reported that his back pain started after a January 2013 work-related accident.  

To the extent the Veteran has offered his opinion that his low back disorder is related to his service, his statements regarding the cause of his back condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of a back disorder is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report back pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his back disorder was caused are not competent evidence as to a nexus.

Again, the competent and most probative evidence of record is the March 2017 VA opinion.  The examiner considered all the evidence of record, provided a thorough rationale for his conclusion, and added the weight of medical knowledge which adds to the probative value.

In sum, the most probative evidence of record shows that the current back disorder did not have their onset during service or for many years thereafter.  The diagnosed mild arthritis did not manifest within one year of separation from service, but rather 14/15 years after separation from service.  38 C.F.R. § 3.309 (a) (2016).  The Board also observes that there is no evidence to show that back arthritis existed or was "noted" in service.  Thus, the provisions of 38 C.F.R. § 3.303 (b) pertaining to chronicity or continuity of symptomatology are not for application.   

Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A . § 5107 (2016).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


